PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of July 10, 2014, the Court has determined that the appeal is premature. Dep’t of Children & Families v. Monroe, 744 So.2d 1163, 1164 (Fla. 1st DCA 1999) (“the order does not set the amount of attorney’s fees and is therefore non-final and non-appealable as to attorney’s fees”); Scullin v. City of Pensacola, 667 So.2d 215, 216 (Fla. 1st DCA 1995) (dismissing appeal from order granting a motion for costs and fees that reserved jurisdiction to determine the amounts). Accordingly, the appeal is dismissed for lack of jurisdiction.
THOMAS, CLARK, and SWANSON, JJ., concur.